        Case 2:17-cv-00022-JB-CG Document 52 Filed 09/13/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

A.J. OLIVAS, individually and on behalf of
those similarly situated,

        Plaintiff,

v.                                                     Civil Action No. 2:17-cv-00022-JB-CG

C & S OILFIELD SERVICES, LLC,
DEWEY COFFMAN, and BRETT
COFFMAN, individually,

        Defendants.


                     JOINT MOTION FOR EXTENSION OF TIME
                TO FILE SETTLEMENT AND DISMISSAL DOCUMENTS

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Previously, the Parties filed a notice of settlement (Dkt. #50) and the Court entered an

Order directing the Parties to submit a joint status report (Dkt. #51). The Parties have been working

diligently to complete the settlement agreement and dismissal documents, but need additional time

to do so fully and thoroughly. This request is not made to burden the Court or unnecessarily delay

the proceedings, but so that justice may be done.

       Therefore, the Parties jointly request that the Court grant an extension and order the Parties

to submit a joint status report on or before October 4, 2019. The Parties will submit a proposed

order as outlined in the CM/ECF Administrative Procedures Manual.




JOINT MOTION FOR EXTENSION OF TIME
TO FILE SETTLEMENT AND DISMISSAL DOCUMENTS                                                   Page - 1
        Case 2:17-cv-00022-JB-CG Document 52 Filed 09/13/19 Page 2 of 2




Respectfully submitted,

/s/ Travis Gasper                               KEMP SMITH LLP
J. DEREK BRAZIEL                                P.O. Box 2800
Co-Attorney in Charge                           El Paso, Texas 79999-2800
Texas Bar No. 00793380                          915.533.4424
jdbraziel@l-b-law.com                           915.546.5360 (FAX)
TRAVIS GASPER
Texas Bar No. 24096881                          By: /s/ Clara B. Burns
gasper@l-b-law.com                              CLARA B. BURNS
Lee & Braziel, L.L.P.                           cburns@kempsmith.com
1801 N. Lamar Street, Suite 325
Dallas, Texas 75202                             ATTORNEY FOR DEFENDANTS
(214) 749-1400 phone
(214) 749-1010 fax
www.overtimelawyer.com

JACK SIEGEL
Co-Attorney in Charge
Texas Bar No. 24070621
jack@siegellawgroup.biz
Siegel Law Group, PLLC
2820 McKinnon, Suite 5009
Dallas, Texas 75201
(214) 706-0834 phone
(469) 339-0204 fax
www.siegellawgroup.biz

ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all

counsel of record through the Court’s ECF system as of the date file-stamped thereon.



                                                   /s/ Travis Gasper
                                                   TRAVIS GASPER




JOINT MOTION FOR EXTENSION OF TIME
TO FILE SETTLEMENT AND DISMISSAL DOCUMENTS                                               Page - 2
